      Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 1 of 20




 1   MARK BRNOVICH                                  AUSTIN KNUDSEN
     ATTORNEY GENERAL                               MONTANA ATTORNEY GENERAL
 2   (Firm State Bar No. 14000)
 3
     Joseph A. Kanefield (No. 15838)                David M. Dewhirst*
 4   Brunn (Beau) W. Roysden III (No. 28698)          Solicitor General
 5   Drew C. Ensign (No. 25463)                     215 N Sanders St.
     Anthony R. Napolitano (No. 34586)              Helena, MT 59601
 6   Robert Makar (No. 33579)                       Phone: (406) 444-4145
 7   2005 N. Central Ave                            David.Dewhirst@mt.gov
     Phoenix, AZ 85004-1592
 8   Phone: (602) 542-8958                          *pro hac vice granted
     Joe.Kanefield@azag.gov
 9
     Beau.Roysden@azag.gov                          Attorneys for Plaintiff State of Montana
10   Drew.Ensign@azag.gov
     Anthony.Napolitano@azag.gov
11
     Robert.Makar@azag.gov
12   Attorneys for Plaintiffs State of Arizona
     and Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and        No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                   RESPONSE TO DEFENDANTS’
18           Plaintiffs,                            MOTION TO DISMISS

19          v.                                      (Hearing Set for May 27, 2021, at
                                                    10:00 a.m.)
20   United States Department of Homeland
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
      Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 2 of 20




 1                                               TABLE OF CONTENTS
 2   INTRODUCTION………………………………………………………………….…..…1
 3   ARGUMENT……………………………………………………………………….……..2

 4   I.         Plaintiffs Have Established Standing ....................................................................... 2

 5   II.        Defendants’ Threshold Defenses Do Not Apply Here ............................................. 8

 6          A. The Interim Guidance’s Establishment of Disfavored Removal Categories Is Not
               Committed to Agency Discretion By Law ............................................................... 8
 7          B. Congress Has Not Precluded Judicial Review Of DHS’s Illegal Policy Issued In
 8             Violation Of The APA ........................................................................................... 11

 9          C. The States Are Within The Relevant Zone Of Interests ........................................ 14
            D. The Interim Guidance Is A Final Agency Action .................................................. 15
10
11   III.       The Court Has Jurisdiction to Consider the APA Claims, And Consider
12              Defendants’ Admissions in the MOUs As Part of Adjudicating those APA Claims
13                        16
14   IV.        The Court Should Not Dismiss Any Part of This Case As Moot........................... 17
15   V.         Plaintiffs Should Be Granted Leave to Amend If The Court Grants Dismissal .... 17
16   CONCLUSION…………………………………………………………………..………17
17
18
19
20
21
22
23
24
25
26
27
28



                                                                    i
      Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 3 of 20




 1                                       INTRODUCTION
 2          Most of Defendants’ arguments are based on mistaken premises: i.e., that this case
 3   involves highly individualized, discretionary determinations about deportation for which
 4   the Interim Guidance offers only helpful guidance. Not so. The Interim Guidance
 5   imposes new substantive criteria to govern virtually all cases. It does not merely guide
 6   exercise of discretion, it effectively supplants it. That alone would require (1) notice and
 7   opportunity to comment and (2) a reasoned explanation, neither of which were provided.
 8          But there is more to the Interim Guidance that what appears on its face. Lurking
 9   beneath the surface is Defendants’ actual implementation of it its innocuously presented
10   “priority categories.” In a midnight directive to subordinates, Acting ICE Director Tae
11   Johnson made clear that the purported “prioritization” that was being imposed, and
12   subsequently carried forward to the Interim Guidance is intended to be near-absolute:
13   “only those who meet the [Section B] priorities will be removed.” AR_AZ_00004699.
14   And that has borne out by the facts—a reduction in removals to only 55% of the already
15   reduced COVID-19 levels and similar reductions in book-ins and immigration detainers.
16          The Interim Guidance—as actually implemented—is thus not merely guiding
17   discretion in individualized cases. It effectively obliterates that discretion. In doing so, it
18   becomes plain that the Interim Guidance is de facto the sort of administrative rule that
19   courts review every day under the APA. Having created new substantive criteria that
20   confers new rights, the APA permits aggrieved parties to challenge both the procedures
21   used to promulgate the rule and its ultimate substance, including compliance with the
22   underlying statutes such as 8 U.S.C. § 1231. Moreover, the reviewability of Defendants’
23   actions is further confirmed by the Texas v. United States decisions, which correctly
24   rejected virtually identical arguments. Despite Defendants’ bravado in this Court, if they
25   truly believed that their reviewability arguments are as strong as they now contend, they
26   would have appealed the Texas preliminary injunction. They tellingly declined to.
27          The record further makes plain that Plaintiffs are indeed aggrieved and have amply
28   satisfied their burden of establishing their standing, both as a matter of Article III and



                                                   1
         Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 4 of 20




 1   under the prudential zone-of-interest test. In particular, Defendants’ actions directly
 2   cause Plaintiff States to incur costs in imposing community-supervision sentences that
 3   would not occur but for Defendants’ challenged actions (i.e., declining to remove aliens
 4   with criminal convictions they previously would have removed). And Plaintiffs are
 5   plainly within the relevant zone of interests here—as the Ninth Circuit has squarely held,
 6   Congress eliminated discretion not to remove aliens with final orders of removal
 7   specifically to alleviate burdens on the States. See e.g., Campos v. I.N.S., 62 F.3d 311,
 8   314 (9th Cir. 1995). Thus, this Court should deny the Motion to Dismiss. 1
 9                                         ARGUMENT
10   I.      Plaintiffs Have Established Standing
11           To establish Article III standing, the State must demonstrate (1) “an injury in
12   fact,” that is (2) “fairly traceable” to the defendant’s conduct and (3) “likely to be
13   redressed by a favorable” ruling. Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016). These
14   requirements are satisfied here.
15           A.    Plaintiffs have shown an injury-in-fact
16           While Defendants contend (Dkt. 59 at 8) that Plaintiffs’ injuries are “wholly
17   speculative,” those injuries are both concrete and amply supported by record evidence.
18   And because at least one plaintiff (Arizona) has standing, this Court’s inquiry ends there.
19   See, e.g., Melendres v. Arpaio, 695 F.3d 990, 999 (9th Cir. 2012).
20           As Defendants admit, this Court has previously assumed that States have standing
21   to challenge federal immigration policy that they contend is unlawful. See United States
22   v. Arizona, 2011 WL 13137062, at *2 (D. Ariz. Oct. 21, 2011). This is in accord with the
23   Supreme Court’s recognition that “Arizona bears many of the consequences of unlawful
24   immigration.” Arizona v. United States, 567 U.S. 387, 397 (2012). In Arizona there were
25   387,000 removals per year, see id.; now there will be fewer than 100,000 for the first time
26   in recent history. Dkt. 61 at 3. State “consequences” from illegal immigration are thus
27
28
     1
      Plaintiffs incorporate their factual and procedural background from their Motion for PI.
     Dkt. 17 at 3-8; Dkt. 61 at 3-7.


                                                 2
         Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 5 of 20




 1   even clearer today under the Interim Guidance.
 2           Defendants’ dramatic decreases in removals inflict injury directly upon Plaintiffs.
 3   In particular, Arizona Department of Corrections, Rehabilitation, and Reentry
 4   (“ADCRR”) has incurred direct injury as a result of Defendants’ actions: specifically,
 5   ADCRR has been forced to place aliens with criminal convictions on community
 6   supervision (akin to federal supervised release) who, but for the Interim Guidance, would
 7   have been deported (obviating any need for community supervision). Dkt. 61 at 20-21.
 8   Unsurprisingly, such community supervision is not free, and Plaintiffs supplied direct
 9   evidence of the resulting costs. Dkt. 61-5 at 3. And the State will continue to have more
10   prisoners whose sentences are completed and should be picked up by ICE pursuant to
11   immigration detainers—over 6% of the AZ prison population has ICE detainers. 2 If just
12   a small fraction of this 6% of inmates continues to be released on community supervision
13   rather than be removed due to the ongoing effects of the Interim Guidance, Plaintiffs will
14   incur an increasing marginal cost in their community supervision operations. 3
15           Defendants’ own admissions in the administrative record makes clear that without
16   a “significant likelihood of [an alien’s] removal in the reasonably foreseeable future,”
17   release from ICE detention is required, see Dkt. 64 at 2 (citing Zadvydas v. Davis, 533
18   U.S. 678, 701 (2001); AR_AZ_00000018). Therefore, if ICE will not remove aliens who
19   have been released from ADCRR custody, they will necessarily have to be let into the
20   community, requiring ADCRR to place them on supervised release and monitor them,
21   2
       ADCRR records indicate Arizona had 2434 inmates with ICE detainers at the end of
22   April 2021 and a total population in March 2021 of 36704. Dkt. 61-4 at AZMT007464-
     7535; Arizona Department of Corrections, Two-Year Prison Population Trend Report
23   available at https://bit.ly/2QeLKaM.
     3
       There are currently 216 corrections staff members working Arizona’s community
24   supervision program with 5516 persons being supervised (roughly 25 individuals per
     staff member). Dkt. 69 at 11 n. 1. Increasing the 216 staff members by 6%, representing
25   the percentage of current inmates with ICE detainers, would correspond to the need to
     hire another 13 officers. In other words, Arizona would experience an increased
26   marginal cost corresponding to the need to hire one more community supervision staff
27   member if just 1% of the 2434 inmates currently on ICE detainers are instead released
     into community supervision because ICE refuses to remove them under the Interim
28   Guidance. This 1% increase is a likely and real, expected marginal cost to the state under
     the Interim Guidance.


                                                  3
      Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 6 of 20




 1   which requires expending $4,000/yr. Dkt. 61-5 at 3.
 2          That Arizona budgets for such expenses does not prevent the resulting costs from
 3   being cognizable injuries. The relevant question for standing purposes is only whether
 4   the Defendants’ actions have imposed costs upon the States, not whether the States have
 5   budgeted for such costs. Nor are budgeted amounts set in stone: For instance, the
 6   governor’s budget master list for FY 2020 set a total funding estimate of $30.7 million
 7   for community corrections, but the actual funding required for the program was $26.6
 8   million, which allowed the government to decrease estimates for following years. Ex.
 9   AA, AZMT 003662; AZMT006452. Thus, the fact that the costs of the Interim Guidance
10   are too recent for them to have impacted a state budget yet does not mean that budgetary
11   numbers are so inflexible as to not be affected by the additional costs it imposes.
12          Lifted detainers are not the only source of Plaintiffs’ injuries; the Interim
13   Guidance has caused a significant drop the in the number of detainers placed on inmates
14   in the first place: Under the Interim Guidance, the number of ICE immigration detainers
15   being issued nationally fell from ~10,000 per month through 2020 to 5,000 in February
16   2021 and less than 2,500 in March and April. Defs.’ Resp. and Obj. to Pls.’ Third Disc.
17   Req., Ex. BB at 5. For Arizona specifically, it fell from ~300 per month to under 100 per
18   month in February, March, and April 2021. Id. This means that in the wake of the
19   Interim Guidance, ICE has seriously decreased the number of detainers issued as to
20   people being taken into custody. With that number falling by about two-thirds, the
21   majority of previously removable aliens taken into custody may be incarcerated and
22   released without ever having had a detainer placed on them, making the future injury
23   harder to document on an individual basis, but no less real. And beyond this, Plaintiffs
24   experience costs of further incarceration of criminal aliens who are not removed and
25   subsequently commit additional crimes. See, Dkt. 38 at 18-19; Dkt. 61 at 20-21.
26          These costs are a much more direct injury than what was at issue in United States
27   v. Arizona, 2011 WL 13137062, where some of the claims were just a general increase in
28   immigration. In sum, what is alleged here is far more than enough to establish standing.


                                                  4
      Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 7 of 20




 1   See Texas v. United States, 787 F.3d 733, 744-45, 751 (5th Cir. 2015).
 2          Additionally, Plaintiffs are required by federal law to include unauthorized aliens
 3   in their Emergency Medicaid Programs, such that decreased removals leads inexorably to
 4   increased costs on the Plaintiff States.    See 42 C.F.R. § 440.255(c).      The program
 5   provides Medicaid coverage, limited to emergency medical conditions including
 6   childbirth and labor, to undocumented immigrants. As an example, one Arizona hospital,
 7   Yuma Regional Medical Center (“YRMC”), has provided care to at least 111 patients in
 8   ICE custody, alone, in February, March, and April 2021. See Trenschel Decl., Ex. Z, at
 9   internal Ex. A, AZMT008126. This does not include care provided to unlawful aliens
10   who are not in ICE custody, and YRMC has not completely tabulated its full April
11   numbers, so these statistics are likely under-inclusive. Id. at ¶4. In February and March
12   2021—i.e., immediately following the challenged actions—Arizona incurred the first and
13   fourth-highest amount of relevant charges of the past twelve months: $591,610 for
14   February alone—$152,014 higher than the next-highest month and dramatically
15   exceeding the $231,602 average for May 2020-January 2021. Id. at internal Ex. A.
16          On average over the past twelve months, YRMC experiences $861 in
17   unreimbursed costs of care for each patient it sees in this population.        Id. at ¶ 3.
18   Plaintiffs’ investigation regarding the full amount of applicable expenditures in its
19   Emergency Medicaid Program is ongoing.
20         The States are also injured through increased education costs. The Supreme Court
21   in Plyler v. Doe mandated that States provide public education to school-age
22   unauthorized aliens. 457 U.S. 202, 230 (1982). In FY 2019, Arizona spent an average of
23   $10,928 per pupil, $8,905 of which went to instruction and other operational costs.
24   Arizona Auditor General, Arizona School District Spending: Fiscal Year 2019 at 8
25   (March 2020), available at https://bit.ly/3h4xaO9. Similarly, Montana spent $11,666 per
26   student in the 2019-2020 school year. Montana Office of Public Instruction, 2019-20
27   State Report Card, available at https://bit.ly/3h1lkV3. These represent the direct costs to
28   Plaintiff States, which are and will continue to be realized, of continuing to provide


                                                 5
         Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 8 of 20




 1   educational services to removable individuals who are not removed due to the priorities
 2   set out in the Interim Guidance.
 3           B.    Traceability and Redressability
 4           Defendants’ traceability and redressability arguments also fail.     As an initial
 5   matter, those requirements are relaxed in cases asserting procedural rights such as this
 6   case, where Plaintiffs are arguing Defendants’ actions were arbitrary and capricious and
 7   failed to follow notice and comment under the APA. California v. Azar, 911 F.3d 558,
 8   571 (9th Cir. 2018). Plaintiffs’ injury-in-fact is thus sufficient here.
 9           Defendant’s contention that any injuries suffered by Plaintiffs are caused by the
10   “independent acts of third parties” (Dkt. 59 at 8) fails. See also, Dkt. 59 at 15, citing
11   Levine v. Vilsack, 587 F.3d 986, 992 (9th Cir. 2009). The Ninth Circuit has rejected this
12   argument in similar circumstances, holding that “an increased demand for aid supplied by
13   the state and local entities” sufficed. City and County of San Francisco v. USCIS, 981
14   F.3d 742, 754 (9th Cir. 2020). Similarly, the Ninth Circuit found plaintiffs had standing
15   where “the defendant’s behavior has frustrated its mission and caused it to divert
16   resources in response.” E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1265 (9th
17   Cir. 2020). And here, the record satisfies Town of Chester, N.Y. v. Laroe Ests., Inc.,
18   demonstrating causation where the Interim Guidance has a coercive effect on Plaintiffs
19   because DHS is lifting ICE detainers for prisoners bring released who do not meet the
20   new priorities. 137 S. Ct. 1645, 1650 (2017). These criminal aliens, who were slated to
21   enter ICE custody and be removed, must instead be released on community supervision at
22   the State’s expense. This is also shown through the impact on mandatory spending on
23   education, incarceration, and medical care due to the dramatic decrease in removals,
24   leaving individuals to remain in and consume the aid and services of Plaintiff States.    4

25
     4
       Further, the contention that by expressly prioritizing non-citizens after November 1,
26   2020, the Interim Guidance does not incentivize new illegal immigration (Dkt. 59 at 14)
27   is an unsupported factual content that is inappropriate to resolve at the Rule 12 stage.
     And, as Plaintiffs are not alleging a mere increase in population, the portion of Arpaio v.
28   Obama, 797 F.3d 11, 20 (D.C. Cir. 2015), on which Defendants base their contentions is
     inapplicable here.


                                                    6
         Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 9 of 20




 1   These are all predictable results supported by the statistics cited above. 5
 2            Defendants argue that the “increase in number of crimes committed by
 3   noncitizens” are merely “independent decision[s]” not sufficiently traceable to the
 4   Interim Guidance, but Plaintiffs are not referencing the general alien population as was at
 5   issue in DACA and DAPA (indeed those populations by their own terms excluded aliens
 6   who had committed certain crimes). Plaintiffs briefing details anticipated and highly
 7   predictable injury from recidivism of aliens who have already been charged or convicted
 8   of crimes, and the recidivism rate for that population is extremely high. Dkt. 61 at 20-21.
 9   Ninety-two percent of interior arrests and by ICE are criminal aliens. Dkt. 61 at 21.
10           These injuries are ongoing and will increase the longer the Interim Guidance is in
11   effect, making them redressable by an order invalidating the Interim Guidance, allowing
12   ICE employees to return to normal operations. This “return to normal removal operations
13   as prior to the issuance of the January 20, 2021 memorandum” is stated twice in the
14   administrative record. AR_AZ_00004631; AR_AZ_00004711. The first is a message to
15   all ICE employees instructing them to “return to normal removal operations” following
16   the temporary restraining order issued by the Southern District of Texas.
17   AR_AZ_00004631.         The second is a February 10, 2021, message concerning the
18   extension of the Texas court’s TRO. AR_AZ_00004711. This provides strong factual
19   evidence of redressability because it establishes that DHS’s response to the Texas court’s
20   injunction was a “return to normal,” and with the 100-day pause memorandum both
21
22
     5
       Even if, as Defendants argue, Montana cannot assert parens patriae interests against the
     federal government, only one Plaintiff needs to demonstrate standing for all Plaintiffs to
23   continue in the case. See Melendres, 695 F.3d at 999. Further, Montana and Arizona
24   may both still assert special solicitude injury to their sovereign and quasi-sovereign
     interests, including “‘the power to create and enforce a legal code.’” Texas v. U.S., 809
25   F.3d 134, 153 (5th Cir. 2015) (quoting Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458
     U.S. 592, 601 (1982)); See also, Wyoming ex rel. Crank v. United States, 539 F.3d 1236,
26
     1241-42 (10th Cir. 2008) (acknowledging “the ‘special solicitude’ the Massachusetts
27   Court afforded to states” in determining “Wyoming has Article III standing” where the
     federal government’s actions “interfere[] with Wyoming’s ability to enforce its legal
28   code.”) (quoting Massachusetts v. EPA, 549 U.S. 497, 520 (2007)).


                                                   7
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 10 of 20




 1   enjoined and expired, the Interim Guidance is what is preventing DHS from its “return to
 2   normal removal operations.” This return to the previous level of removal operations
 3   obtained via this Court declaring the Interim Guidance illegal and invalid is precisely the
 4   relief Plaintiffs request.
 5          C.      The MOU’s Separately Support Standing
 6          DHS’s failure to follow the MOUs supports these claims. Plaintiffs are not seeking
 7   specific performance of the MOUs, and so the authority of the MOUs is not necessary to
 8   Plaintiffs’ claims. Rather, Plaintiffs seek a declaration that the Interim Guidance is void,
 9   and the MOUs serve as evidence establishing that DHS changed its removal policy, did
10   not follow proper procedure in doing so—including a failure to comply with either the
11   APA or the MOUs’ requirements to provide notice and an explanation of that change—
12   and recognized that such a change would cause Defendants irreparable harm. Dkt. 12 at
13   15. DHS’s non-compliance with the MOUs exposes its non-compliance with APA
14   requirements. Even if DHS could not bind itself to later specific performance claims via
15   the MOUs, these documents support Plaintiffs’ APA claims, highlighting policy change
16   and DHS’s failure to follow statutory procedures in adopting it.
17
     II.    Defendants’ Threshold Defenses Do Not Apply Here
18          A.      The Interim Guidance’s Establishment of Disfavored Removal
                    Categories Is Not Committed to Agency Discretion By Law
19
            The Interim Guidance is reviewable. The APA establishes a “basic presumption
20
     of judicial review,” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2567 (2019), and
21
     only “a very narrow exception” to that presumption when an action is “committed to
22
     agency discretion by law.” Citizens to Pres. Overton Park v. Volpe, 401 U.S. 402, 410
23
     (1971); 5 U.S.C. § 701(a)(2). And while an agency decision not to take enforcement
24
     action is presumptively not subject to judicial review, Heckler v. Chaney, 470 U.S. 821,
25
     824 (1985), that presumption is rebutted here both because “the substantive statute has
26
     provided guidelines for the agency to follow in exercising its enforcement powers,” and
27
     “the agency has ‘consciously and expressly adopted a general policy’ that is so extreme
28
     as to amount to an abdication of its statutory responsibilities.” Id. at 832-33 & n.4.


                                                   8
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 11 of 20




 1          Most directly, 8 U.S.C. § 1231(a)(1)(A) provides guidelines sufficient to rebut the
 2   presumption. See Dkt. 35 at 5 (discussing statutory history). The Texas Court found this
 3   after extensive analysis when granting the preliminary injunction of Section C of the
 4   Memorandum, which Defendants did not appeal. See Dkt. 12-1 at 96 (reproducing
 5   Texas, 2021 WL 723856, at *38, which concluded “shall remove” in §1231 “means must
 6   remove”). 6 And Ninth Circuit case law is in accord with this, holding that § 1231 means
 7   what it says: there is no discretion not to remove aliens with final orders of removal. See
 8   Lema v. I.N.S., 341 F.3d 853, 855 (9th Cir. 2003) (“Ordinarily, the INS must remove an
 9   alien in its custody within ninety days from the issuance of a final removal order. See 8
10   U.S.C. § 1231(a)(1)(A)-(B).” (emphasis added)). 7 Given this case law, the Court can
11   easily dispose of Defendants’ unreviewable-discretion argument.
12          The second method for rebutting the presumption is also present here because the
13   Interim Guidance in the context of final orders of removal is “a general policy that is so
14   extreme as to amount to an abdication of [Defendants’] statutory responsibilities.”
15   Heckler, 470 U.S. at 833 n.4. The Ninth Circuit has recognized in the specific context of
16   the predecessor to § 1231 that if “the allegations asserted in the instant Complaint … rise
17   to a level that would indicate such an abdication,” the action is reviewable.            See
18   California v. United States, 104 F.3d 1086, 1094 (9th Cir. 1997). While that was not the
19   case in California, multiple courts have found such circumstances in other contexts
20   resulting in judicial reviewability. In WildEarth Guardians v. DOJ., this Court denied
21
22
     6
       Section 1231 is much more specific, particularly given the legislative history, than what
     was at issue in Castle Rock v. Gonzales, 545 U.S. 748 (2005). The statute in that case
23   was talking about using every reasonable means to enforce a restraining order. Id. at 761.
     That is a general command. Here, § 1231 uses “shall remove” to apply to a specific class
24   of aliens (those with final orders of removal) within a specific time period, 90 days. It is
     one thing were the States arguing DHS should conduct removals beyond its actual
25   resources, but that is not the allegation here. Instead, the agency is adopting a policy that
     will categorically exclude certain subgroups from the statute when it has excess resources
26   that it could be employing. Castle Rock is thus distinguishable.
27
     7
       Although the Ninth Circuit in the earlier case of California v. United States, 104 F.3d
     1086, 1094 (9th Cir. 1997), found Heckler did bar California’s claim, it was addressing a
28   prior version of the statute and made no mention of the specific 90-day timeframe, which
     Lema focused on when interpreting the statute to mean “must.”


                                                  9
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 12 of 20




 1   the Government’s motion to dismiss a complaint seeking review of the “McKittrick
 2   policy,” which stated DOJ would “request a specific intent instruction requiring the
 3   Government to prove beyond a reasonable doubt that the alleged shooter knew the
 4   biological identity of the animal at the time of the shooing.” 181 F. Supp. 3d 651, 657
 5   (D. Ariz. 2015), later judgment vacated on other grounds, 752 Fed. Appx 421 (9th Cir.
 6   2018). The Court found that judicial review was applicable because this was “arguably
 7   an abdication of DOJ’s duty under the ESA to ensure that it uses its authority in
 8   furtherance of the purposes of ESA.” Id. at 667-68. Similarly, in American Academy of
 9   Pediatrics v. FDA, the court found reviewable a challenge to the FDA’s express policy
10   that it would not enforce the Family Smoking Prevention and Tobacco Control Act's
11   premarket review provisions—a non-enforcement decision akin to the Interim Guidance
12   here. 379 F. Supp. 3d 461, 493 (D. Md. 2019). Finally, in Whitaker v. Clementon
13   Housing Authority, the court found reviewable a challenge to HUD’s decision not to
14   initiate an enforcement action as stated in letters that HUD had sent to the plaintiff. 788
15   F. Supp. 226, 231 (D.N.J. 1992).
16          Here, Plaintiffs allege that the Interim Guidance, particularly when considered in
17   light of the February 4 email from the Acting ICE Director that preceded it, is not mere
18   prioritization/allocation of scarce resources, but rather a substantive rule that imposes
19   substantive criteria: effectively creating only three categories of aliens for whom DHS
20   will even attempt to carry out removal under § 1231(a)(1), and that for all other aliens
21   with final orders of removal, removal is presumptively (and overwhelmingly) disfavored
22   notwithstanding § 1231’s unequivocal command. Amended Complaint, Dkt. 12 at ¶ 73.
23   This characterization is manifestly borne out by statistics, removals have plummeted
24   under the Interim Guidance. Ex. BB at 5.
25          Defendants’ main counter-argument on this point (Dkt. 59 at 17-18) is circular:
26   they ask the Court to assume—contrary to the allegations and evidence provided by
27   Plaintiffs —that the Interim Guidance merely sets enforcement priorities (and does not
28   otherwise affect overall removal operations), and then contend that if the Court agrees


                                                 10
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 13 of 20




 1   with them on the merits of this factual issue, the policy is not an abdication. But
 2   Defendants’ cannot defeat jurisdiction by having the Court assume their interpretation of
 3   the policy is correct on the merits. E.g., Parker v. District of Columbia, 478 F.3d 370,
 4   377 (D.C. Cir. 2007).
 5          Neither California nor United States v. Arizona, 2011 WL 13137062, at *9 (D.
 6   Ariz. Oct. 21, 2011), precludes a challenge such as this one to an official policy creating
 7   disfavored categories of removal contrary to an express statutory command. California
 8   did not involve any specific policy, as the Ninth Circuit noted. 104 F.3d at 1094.
 9   Similarly, in dismissing Count 3 of Arizona’s counterclaims in United States v. Arizona,
10   this Court was not confronted by an official policy. 2011 WL 13137062, at *9 (D. Ariz.
11   Oct. 21, 2011). 8
12          B.     Congress Has Not Precluded Judicial Review Of DHS’s Illegal Policy
                   Issued In Violation Of The APA
13
            Defendants fail to cite any statute that “preclude[s] judicial review” of Plaintiffs’
14
     claims as States challenging the illegality and lack of procedure involved in Defendants’
15
     issuance of the Interim Guidance. 5 U.S.C. § 701(a)(1). To the contrary, Defendants
16
     attempt to stretch the language of INA provisions that pertain only to individuals’ claims
17
     that are actually part of specific removal proceedings and subject to, for instance,
18
     requirements of administrative exhaustion. Dkt. 59 at 20-22. Neither Congress nor any
19
     court has granted DHS carte blanch immunity from judicial review. Instead, the INA is
20
     properly read with the presumption “that Congress legislates with knowledge of our basic
21
     rules of statutory construction, and given our well-settled presumption favoring
22
23
     8
      The other cases cited by defendants are clearly inapposite. Arizona Dream Act Coal. v.
24   Brewer, 855 F.3d 957, 967 (9th Cir. 2017), does not actually address un-reviewability
     under the APA or even mention § 1231, but rather contains a background reference to
25   Heckler and Reno as part of its “3,000-word Equal Protection detour,” id. at 958
     (Koznski, J, dissenting from denial of reh’g en banc). And Morales de Soto v. Lynch,
26   824 F.3d 822, 827 (9th Cir. 2016), similarly does not address the situation when a party is
27   challenging an official, concrete policy that the Plaintiff contends is an abdication of the
     agency’s statutory enforcement policies, or even mention § 1231. Instead, it involved the
28   court declining to remand to an agency when the agency did not seek such remand
     notwithstanding a change in its own policies. Id. at 826-27.


                                                 11
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 14 of 20




 1   interpretations of statutes that allow judicial review of administrative action.” McNary v.
 2   Haitian Refugee Center, Inc., 498 U.S. 479, 496 (1991). Here, the Ninth Circuit has
 3   adopted a narrow interpretation of the jurisdiction-limiting portions of the statutes on
 4   which Defendants rely, for instance holding that “§ 1252(b)(9) has built-in limits ….
 5   claims that are independent of or collateral to the removal process do not fall within the
 6   scope of § 1252(b)(9).” J.E.F.M. v. Lynch, 837 F.3d 1026, 1032 (9th Cir. 2016).
 7           J.E.F.M. explains that § 1252(b)(9) is more appropriately considered a “zipper
 8   clause,” intended to “consolidate judicial review of immigration proceedings into one
 9   action in the court of appeals” through a mandatory petition for review process. Id. at
10   1031, citing Reno v. Am.-Arab Anti-Discrimination Comm. (“AAADC”), 525 U.S. 471,
11   483 (1999) and INS v. St. Cyr, 533 U.S. 289, 313 & n. 37 (2001) (internal quotation
12   marks omitted). The statute thus excludes from the petition for review requirement “any
13   claim that does not arise from removal proceedings,” and the Ninth Circuit catalogues
14   some of its cases that demonstrate the narrow reading of “arising from” in this context:
15                For example, in Nadarajah v. Gonzales, we held that an
                  immigrant could challenge his five-year administrative
16                detention by filing a petition for a writ of habeas corpus in
17                district court, notwithstanding § 1252(b)(9). 443 F.3d at 1075-
                  76….
18                Similarly, … in Signh v. Gonzales, we recognized that the
19                district court had jurisdiction over the petitioner’s ineffective-
                  assistance-of-counsel claim that arose after his attorney failed
20                to file a timely [petition for review]. 499 F.3d at 980.
21   J.E.F.M., 837 F.3d at 1032. But that jurisdiction-channeling provision is irrelevant here.
22   If these claims fall outside the ambit of § 1252(b)(9)’s jurisdiction limiting function, as
23   Plaintiffs’ claims do, then the provision does not bar review.
24           The Ninth Circuit similarly shows that § 1252(a)(5) has a limited scope, even in
25   the APA context, prohibiting claims “by an alien” that are “‘inextricably linked’ to the
26   order of removal” (“the” indicating that alien’s removal order). Id., quoting Martinez v.
27   Napolitano, 704 F.3d 620, 623 (9th Cir. 2012) (emphasis added). 9 Plaintiffs are not
28   9
         Defendants cite two cases, AAADC and E. Bay Sanctuary Covenant v. Trump, out of


                                                 12
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 15 of 20




 1   aliens. They are not seeking review of any part of the removal proceeding process, nor
 2   are their claims “inextricably linked” to any particular order of removal. Defendant’s
 3   tortured reading of § 1252 is incorrect. Plaintiff’s claims are not an “action taken or
 4   proceeding brought to remove an alien.” § 1252(b)(9). Rather, they are legal action
 5   taken to require Defendants to follow the law when it issues new policy. That the
 6   particular policy involved here happens to do with what DHS does after removal
 7   proceedings are complete and final orders are ripe to be acted upon is irrelevant to its
 8   reviewability and far removed from § 1252’s jurisdictional rules.            Section 1252,
 9   therefore, cannot bar the Court from exercising jurisdiction over Plaintiffs’ claims for the
10   generally-favored “judicial review of administrative actions.” McNary, 498 U.S. at 496.
11          Section 1231(h), which on its face cannot apply to Plaintiffs’ arbitrary-and-
12   capricious or notice-and-comment claims, also does not bar review of their claim of
13   statutory violation.   As with § 1252, Defendants cite no precedent showing the
14   application of § 1231(h)’s language against states or any party other than aliens subject to
15   removal.   See Dkt. 59 at 21, citing Zadvydas v. Davis, 533 U.S. 678, 687 (2001)
16   (discussing § 1231(h) in a challenge by removable aliens to the length of their pre-
17   removal detention). The term “any party,” as used in § 1231(h), unambiguously refers to
18   aliens involved in removal proceedings.          As a result, “[s]ection 1231(h)’s bar is
19   irrelevant” because the States do “not bring any claims under that section.” See Chhoeun
20   v. Marin, No. SACV 17-01898-CJC, 2018 U.S. Dist. LEXIS 132363, at *17 n.3 (C.D.
21   Cal. Mar. 26, 2018). This conclusion that § 1231(h) applies only to aliens involved in
22   removal proceedings is confirmed by the statutory and legislative history of § 1231. See
23   Dkt. 38 at 7-8.
24
25
     context for their language describing the relationship an action must have to a removal
26   proceeding in order to fall under the relevant § 1252 language. Dkt. 59 at 21. AAADC
27   applies § 1252 to bar a challenge to deportation brought by a group of individual aliens.
     525 U.S. at 472-73. E. Bay Sanctuary Covenant allows an APA challenge to asylum
28   rules, which the court held are “collateral to the process of removal.” 950 F.3d at 1269.
     Both thus comport with the distinctions described by the Ninth Circuit in J.E.F.M.


                                                 13
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 16 of 20




 1          C.     The States Are Within The Relevant Zone Of Interests
            The States are in the zone of interests “within the meaning of a relevant statute.” 5
 2
     U.S.C. § 702. Congress has provided a cause of action in the APA for persons seeking
 3
     redress against the federal government for violating other federal laws. See 5 U.S.C. §§
 4
     702, 706. The zone of interest test is not especially demanding, requiring only that the
 5
     States be “arguably” within what is protected or regulated by the statute. See Match-E-
 6
     Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225 (2012).
 7
     The States easily satisfy this “lenient” standard for an APA claim. Sierra Club v. Trump,
 8
     929 F.3d 670, 703 n.26 (9th Cir. 2019).
 9
            For Plaintiffs’ contrary-to-law claim, Defendants misinterpret the phrase “any
10
     party” in § 1231(h) as applying to all challenges by states to DHS policy. Not so. The
11
     context of the statute makes clear that the term “party” refers only to a “party” to a
12
     removal proceeding under § 1231.          See Lexmark, 572 U.S. at 128 (courts must
13
     “determine the meaning of the congressional provision” in question when making a zone
14
     of interest determination). As recognized by several circuits, § 1231(a)(1)(A) and its
15
     prior corollary statutes, 8 U.S.C. § 1252(i) and 8 U.S.C. § 1252(c), were intended to
16
     remove burdens on the State and local governments. See, e.g., Campos v. I.N.S., 62 F.3d
17
     311, 314 (9th Cir. 1995); Prieto v. Gluch, 913 F.2d 1159, 1165 (6th Cir. 1990); Giddings
18
     v. Chandler, 979 F.2d 1104, 1109 (5th Cir. 1992). This “[r]eflect[s] a concern that
19
     ‘aliens have been applying for and receiving public benefits from Federal, State, and
20
     local governments at increasing rates[.]’” Id. (quoting 8 U.S.C. § 1601). Thus, because
21
     Congress requires DHS to remove an individual alien for economic reasons related to
22
     detainment, see Campos, 62 F.3d at 314, it intended to preclude aliens from filing a
23
     freestanding lawsuits asserting a right to be removed and further burdening state
24
     resources during the delay necessitated by such additional lawsuit.
25
            Defendants mistakenly rely on dicta from the Tenth Circuit’s decision in
26
     Hernandez-Avalos v. I.N.S., 50 F.3d 842 (10th Cir. 1995), which did not involve an APA
27
     claim, id. at 845 n.8, and was decided prior to the Supreme Court’s decision in Gonzaga
28
     Univ. v. Doe, 536 U.S. 273 (2002), which relaxed the zone-of-interest test. See id. at 283.

                                                 14
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 17 of 20




 1   Also, Arizona noted but did not decide the issue. See 2011 WL 13137062 at 11 n.8.
 2   Campos is the more applicable case, and supports Plaintiffs’ position because it
 3   concerned incarcerated aliens challenging deportation under § 1231’s predecessors. 62
 4   F.3d at 314 (“Congress … clarif[ied] … that section 1252(i) does not create an obligation
 5   on the part of the government toward individual incarcerated aliens and that such aliens
 6   lack standing to sue for any relief under section 1252 because they are outside the ‘zone
 7   of interests’ of the statute.”). As such, § 1231(h) only precludes claims by aliens.
 8          Plaintiffs’ arbitrary-and-capricious and notice-and-comment claims do not arise
 9   from § 1231 so Plaintiffs need not be within the zone of interests for that statute. These
10   claims are independently based upon the APA’s procedural protections. DHS’s policy
11   changed the existing removal process without consulting Plaintiffs, providing a reasoned
12   explanation for the change, considering lesser alternatives, considering important aspects
13   of the problem, or engaging in formal rulemaking. See Dkt. 64 at 5-13. The interests
14   Plaintiffs seek to protect are within the zone of interests of § 1231, see Campos, 62 F.3d
15   at 314, but also the INA generally. See Texas v. United States, 809 F.3d 134, 163 (5th
16   Cir. 2015) (quoting Arizona v. United States, 567 U.S. 387, 397 (2012) (“The
17   pervasiveness of federal regulation does not diminish the importance of immigration
18   policy to the States,” which “bear[] many of the consequences of unlawful
19   immigration.”). Plaintiffs are well within the zone of interest for all claims.
20          D.     The Interim Guidance Is A Final Agency Action
21          The interim guidance is “final agency action.” 5 U.S.C. § 704. The interim
22   guidance is final because it is in effect. Defendants cannot evade APA review by
23   attaching misnomers such as “structure” to their new policy. See Dkt. 59 at 16. As
24   discussed previously, the interim guidance was a significant change in policy that has
25   plummeted removals to historic lows since February.            See Dkt. 64 at 2-3 (citing
26   AR_AZ_004670, AR_AZ_00004673 (chart)). The possibility that DHS may supersede it
27   with another final agency action down the line does not insulate it from review. See
28   Sackett v. EPA, 566 U.S. 120, 127 (2012).



                                                  15
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 18 of 20




 1          Defendants incorrectly claim that the interim guidance merely “shift[s] agency
 2   priorities,” Dkt. 59 at 16, and therefore does not affect any legal rights or benefits. Even
 3   if the interim guidance confers some discretion on its face, the record show that it
 4   effectively abdicates DHS’s statutory obligation to remove aliens within 90 days. See
 5   Lema v. INS, 341 F.3d 853, 855 (9th Cir. 2003); AR_AZ_00004673. It also reverses the
 6   statutory presumption in favor of removal and forces ICE to seek approval from high-
 7   level officials to carry out its most routine statutory functions. See Lema, 341 F.3d at
 8   855. DHS’s abdication of its statutory duty also has significant legal consequences for
 9   those with final orders of removal who are detained. See Zadvydas, 533 U.S. at 683-84;
10   id. at 701 (discussing 8 U.S.C. § 1231(a)(6)). Additionally, as discussed in section II(c),
11   supra, the interim guidance also affects the obligations of the States. See, e.g., Campos,
12   62 F.3d at 314; Prieto, 913 F.2d at 1165; 8 U.S.C. § 1231(i).
13   III.   The Court Has Jurisdiction to Consider the APA Claims, And Consider
14          Defendants’ Admissions in the MOUs As Part of Adjudicating those APA
            Claims
15          Plaintiffs’ MOU claims do not implicate sovereign immunity because Plaintiffs do
16   not seek specific performance of the MOUs and are not alleging a breach of contract
17   triggering the Tucker Act or Little Tucker Act. See Dkt. 64 at 13-14. Plaintiffs merely
18   seek a negative injunction in line with the normal remedies for unlawful agency action
19   under the APA. See 5 U.S.C. § 706. The MOUs establish that DHS changed its removal
20   policy and did not follow proper procedure in doing so. The consultation provisions are
21   analogous to the APA’s notice-and-comment and reasoned-decisionmaking requirements.
22   They also served as notice to and recognition by the agency that any change in
23   immigration policy would cause irreparable harm to Plaintiffs. The MOUs do not bind
24   the agency to any particular policy options, but rather to engaging in consultation prior to
25   a change in policy. See Morton v. Ruiz, 415 U.S. 199, 235 (1974) (requiring an agency
26   “to follow [its] own procedures . . . . even where the internal procedures are possibly
27   more rigorous than otherwise would be required”); Oglala Sioux Tribe of Indians v.
28   Andrus, 603 F.2d 707, 717 (8th Cir. 1979) (“Failure of the [agency] to make any real


                                                 16
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 19 of 20




 1   attempt to comply with its own policy of consultation ... violates those general principles
 2   which govern administrative decisionmaking.”).
 3   IV.    The Court Should Not Dismiss Any Part of This Case As Moot.
 4          Plaintiffs are no longer challenging the January 20 Memorandum itself but rather
 5   the Interim Guidance that was issued pursuant to that Memorandum and improperly
 6   expanded to cover Removals. To the extent that the Interim Guidance, which is still in
 7   effect, relies in any way on the January 20 Memorandum, which it expressly does, then it
 8   is still part of a live case or controversy—as illustrated by today’s filings. See Dkt. 69 at
 9   3 (acknowledging “[t]he ICE Memo Catalogs the three presumed priority groups
10   identified in the DHS Memo, and clarifies and expands on those categories.”); id. at 14
11   (relying on the DHS Memo as the basis why the Interim Guidance is not arbitrary and
12   capricious).   Each of the Amended Complaint’s counts challenge the January 20
13   Memorandum and Interim Guidance as a pair, which is factually accurate if the
14   allegations in the complaint are taken as true, because the application of the Interim
15   Guidance to removals carried forward “priorities” stemming from the Memorandum.
16          Indeed, Section B of the January 20 Memorandum says that the “interim
17   enforcement priorities shall go into effect on February 1, 2021 and remain in effect until
18   superseded by revised priorities developed in connection with the review directed in
19   section A.” That review has not yet completed. It would therefore be premature and
20   contrary to common sense to declare the Memorandum moot when the Interim guidance
21   is still in effect and being litigated, partially on the basis that it stems from the
22   Memorandum.
23
     V.     Plaintiffs Should Be Granted Leave to Amend If The Court Grants Dismissal
24          Finally, if the Court does grant any part of Defendants’ motion to dismiss, such
25   dismissal should be with leave to amend.
26                                        CONCLUSION
27          For the foregoing reasons, Defendants’ Motion to Dismiss should be denied. If it
28   is granted, Plaintiffs should be given leave to amend.


                                                  17
     Case 2:21-cv-00186-SRB Document 70 Filed 05/13/21 Page 20 of 20




 1          RESPECTFULLY SUBMITTED this 13th day of May, 2021.
 2
 3                                              MARK BRNOVICH
                                                ATTORNEY GENERAL
 4
 5                                              By /s/ Anthony R. Napolitano __________
                                                   Joseph A. Kanefield (No. 15838)
 6                                                 Brunn W. Roysden III (No. 28698)
 7                                                 Drew C. Ensign (No. 25463)
                                                   Anthony R. Napolitano (No. 34586)
 8                                                 Robert J. Makar (No. 33579)
 9                                                   Assistant Attorneys General
                                                Attorneys for Plaintiffs Arizona and Arizona
10                                              Attorney General Mark Brnovich
11
                                                AUSTIN KNUDSEN
12                                              ATTORNEY GENERAL OF MONTANA
13                                              /s/ David M.S. Dewhirst (with permission)
                                                David M.S. Dewhirst*
14                                                Solicitor General
                                                *Pro hac vice granted
15
                                                Attorneys for Plaintiff State of Montana
16
17
18                                 CERTIFICATE OF SERVICE

19          I hereby certify that on May 13, 2021, I electronically transmitted the attached
20   document to the Clerk’s office using CM/ECF System for filing. Notice of this filing is
21   sent by email to all parties by operation of the Court’s electronic filing system.
22
                                         _/s/ Anthony R. Napolitano _
23
24
25
26
27
28



                                                  18
